—Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered July 12, 1993, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 51/2 to 11 years, unanimously affirmed.
The police officer’s testimony that defendant struggled with him during the arrest, and that during the struggle the door to defendant’s room, which was ajar, swung open, placing the contested physical evidence in plain view, is not incredible, and we decline to disturb the suppression court’s determination of credibility (see, People v Garafolo, 44 AD2d 86, 88). We perceive no abuse of sentencing discretion. Concur—Milonas, J. P., Ellerin, Wallach, Rubin and Kupferman, JJ.